        Case 3:20-cv-00164-JTR Document 16 Filed 03/01/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


LESLEY JONATHAN BISHOP                                                 PLAINTIFF


v.                          NO. 3:20-cv-00164- JTR


ANDREW SAUL,
Acting Commissioner,
Social Security Administration                                      DEFENDANT

                                     ORDER

      Plaintiff, Lesley Jonathan Bishop, seeks judicial review of the administrative

denial of her claims for disability insurance benefits and supplemental security

income. Doc. 2. The Commissioner has filed an Unopposed Motion to Reverse and

Remand for further administrative proceedings, pursuant to the fourth sentence of

42 U.S.C. § 405(g). Doc. 15. The Motion states that Bishop’s counsel was

contacted and has no objection to the requested remand. Id. at 1. Under the

circumstances, remand is appropriate.

      Accordingly, the Commissioner’s Unopposed Motion to Reverse and

Remand, Doc. 15, is GRANTED. The Commissioner’s prior decision is

REVERSED and this matter is REMANDED for further administrative proceedings

and issuance of a new decision. This is a “sentence four” remand within the meaning

of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).
 Case 3:20-cv-00164-JTR Document 16 Filed 03/01/21 Page 2 of 2




IT IS SO ORDERED this 1st day of March, 2021.



                            __________________________________
                            UNITED STATES MAGISTRATE JUDGE
